The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 20, 2014

                                    No. 04-14-00177-CR

                                   Alejandro Leal PENA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-090168-CRA
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to September 10, 2014.


                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court